Citation Nr: 1035706	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  02-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 
percent from January 1, 2001 to February 24, 2002; 50 percent 
from June 30, 2003 to November 28, 2004; and 70 percent from 
November 29, 2004, forward, for service-connected total right hip 
arthroplasty.

2.  Entitlement to service connection for a lack of ability to 
have children as secondary to service connected right total right 
hip arthroplasty.

3.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a fractured tooth.

4.  Entitlement to a combined disability rating in excess of 80 
percent.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from August 2000 to January 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, that 
granted service connection for total right hip arthroplasty in 
October 2001, denied service connection for lack of ability to 
have children as secondary to service connected right total right 
hip arthroplasty in April 2003, and granted service connection 
for a right hip scar in December 2007.

In January 2008, the Veteran withdrew her claim for an increased 
rating for post-traumatic stress disorder.  See 38 C.F.R. 
§ 20.204 (2009).  

In May 2008, the Board adjudicated the Veteran's claims on 
appeal, which included denying the Veteran's claim for service 
connection for a lack of ability to have children and granting a 
staged rating for the Veteran's claim for total right hip 
arthroplasty.  The Veteran appealed the issues of service 
connection for a lack of ability to have children and increased 
rating for total right hip arthroplasty to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the Court").  
In a November 2009 decision, the Court vacated that portion of 
the May 2008 Board decision and remanded the matter to the Board 
for readjudication consistent November 2009 decision.


FINDINGS OF FACT

1.  From January 1, 2001 to February 24, 2002, the Veteran's 
right hip disability is not manifested by severe residual 
weakness, pain or limitation of motion; further, the Veteran's 
right femur is not productive of a fracture of the surgical neck 
with false joint or nonunion.

2.  From June 30, 2003 to November 28, 2004, the Veteran's right 
hip disability is not manifested by severe residual weakness, 
pain or limitation of motion; further, the Veteran's right femur 
is not productive of a fracture of the surgical neck with false 
joint or nonunion.

3.  From November 29, 2004, forward, the Veteran's right hip 
disability is manifested by markedly severe residual weakness and 
limitation of motion.  She does not use crutches.  

4.  A lack of ability to have children did not have its onset 
during active service or result from disease or injury in service 
or was caused or aggravated by service connected total right hip 
arthroplasty.

5.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's fractured tooth resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the VA 
during the April 29, 2002 right total hip arthroplasty surgery.

6.  The Veteran is service connected for seven disabilities, four 
of which are currently rated with compensable ratings that are 70 
percent disabling, 30 percent disabling, 10 percent disabling, 
and 10 percent disabling.  When combined as required, the result 
is an 80 percent rating.


CONCLUSIONS OF LAW

1.  From January 1, 2001 to February 24, 2002, the criteria for a 
rating in excess of 60 percent for total right hip arthroplasty 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5255-5054 (2009).

2.  From June 30, 2003 to November 28, 2004, the criteria for a 
rating in excess of 50 percent for total right hip arthroplasty 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5255-5054 (2009).

3.  From November 29, 2004, forward, the criteria for a rating in 
excess of 70 percent for total right hip arthroplasty have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255-
5054 (2009).

4.  The criteria for entitlement to service connection for a lack 
of ability to have children as secondary to service-connected 
right total right hip arthroplasty have not been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2009).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 for a 
tooth fracture have not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2009).

6.  The criteria for a combined disability rating in excess of 80 
percent have not been met.  38 C.F.R. § 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Under 
38 C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Veteran was granted service connection for displaced femoral 
neck fracture, right hip, status post surgical pinning, in 
October 2001 and was assigned a disability rating of 10 percent 
under Diagnostic Code 5255, effective January 9, 2001.  She 
subsequently perfected an appeal for this decision.  In April 
2002, she underwent a total right hip arthroplasty, after which 
she was assigned a 100 percent rating.  In a May 2002 rating 
decision, the RO characterized the service-connected disability 
as total right hip arthroplasty and granted a staged increased 
rating for the Veteran's right hip disability under Diagnostic 
Codes 5054-5255.  The disability rating was increased to 60 
percent, effective January 9, 2001; 100 percent, effective 
February 25, 2002; and 30 percent effective July 1, 2003.  In 
August 2003, the RO granted an increased rating of 50 percent, 
effective June 30, 2003, under Diagnostic Codes 5054-5255.  In 
May 2008, the Board granted an increased rating of 70 percent, 
effective November 29, 2004, which was implemented in a July 2008 
RO rating decision.

The Veteran's service-connected total right hip arthroplasty is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5255-
5054 (hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent evaluation.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with aid 
of brace warrants a 60 percent evaluation.  Fracture of the shaft 
or anatomical neck of the femur with nonunion, with loose motion, 
(spiral or oblique fracture) warrants an 80 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

Under Diagnostic Code 5054, replacement of the hip with a 
prosthesis warrants a 100 percent schedular evaluation for a one-
year period following implantation of the prosthesis.  A 90 
percent evaluation is warranted if following the implantation 
there is painful motion or weakness such as to require the use of 
crutches.  A 70 percent evaluation is warranted if there is 
markedly severe residual weakness, pain, or limitation of motion 
following implantation of the prosthesis.  Chronic residuals 
consisting of moderately severe weakness, pain or limited motion 
may be rated 50 percent disabling.  Where symptomatology 
commensurate with less than the criteria for a 50 percent rating 
is shown by the record, a 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5054.

As an initial matter, the Board notes that the Veteran was in 
receipt of 100 percent disability rating from February 2002 to 
June 2003.  Therefore, the Board will not address this time 
period as she was receiving the maximum disability rating 
available during that time.

Following a careful review of the entire record, the Board finds 
that a higher rating is not warranted under Diagnostic Code 5255 
for the entire appeals period.  There is no competent evidence of 
record showing that the Veteran had at any time a fracture of the 
surgical neck of the femur with false joint or nonunion of the 
fracture of the shaft or anatomical neck of the femur.  X-rays 
consistently showed no complications from hardware or any 
evidence of fracture, dislocation, or subluxation during the 
entire appellate period.

As shown above, for the time period from January 2001 to February 
2002, the Veteran was rated as 60 percent disabled.  During that 
time period, the competent evidence of record does not show 
markedly severe residual weakness, pain, or limitation of motion.  
A May 2001 VA examination report stated that the Veteran 
complained of having discomfort at rest and with walking and pain 
7 out of 10.  Physical examination revealed some limitation of 
motion with 90 degrees flexion, 20 degrees extension, 30 degrees 
abduction, 10 degrees adduction, 60 degrees external rotation, 
and 45 degrees internal rotation.  The Veteran was noted to walk 
with a limp.  A VA treatment record from January 2002 showed that 
the Veteran had guarding on movement of her right hip and only 
flexed her hip 15 to 20 degrees with signs of distress and pain.  
No swelling in the leg or hip region was observed.  The Board 
finds that the VA examination shows that the Veteran's range of 
motion was somewhat limited, but was not significant enough to 
qualify as markedly severe.  In addition, although she did have 
severe limitation of motion noted during January 2002 treatment, 
the Veteran was noted to be guarding her movements and, 
therefore, this was not reflective of her true range of motion.  

Even considering the effects of pain during use and flare-ups, 
there is no probative evidence that right hip motion is limited 
to the degree required for a rating higher than 60 percent under 
such limitation of motion codes (to include any evidence of 
ankylosis).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  An 
higher rating for the time period from January 2001 to February 
2002 is not warranted.

Beginning June 2003, the Veteran has been in receipt of a 50 
percent disability rating under Diagnostic Codes 5255-5054.  The 
Veteran underwent a total hip arthroplasty in April 2002.  She 
was assigned a temporary total rating from February 25, 2002 and 
a 100 percent rating effective June 3, 2002, as per the rating 
schedule.  In June 2003, the Veteran was afforded a VA 
examination.  Range of motion was 100 degrees flexion, 0 degrees 
extension, 40 degrees abduction, 30 degrees internal rotation, 
and 20 degrees external rotation.  Endurance was 5/5 with 
repetitive motion, strength was 4/5, speed was 4/5, and flare-ups 
4/5.  During VA treatment in June 2004, the Veteran reported that 
following the April 2002 surgery, she had been doing extremely 
well and reported having no pain, discomfort, dislocations, or 
fevers.  She also swam for activity.  Physical examination 
revealed flexion of 100 degrees, internal rotation of 20 degrees, 
and external rotation of 20 degrees.  

During a November 2004 VA examination, the Veteran's range of 
motion of the right hip was 90 degrees flexion, 0 degrees 
extension, 30 degrees abduction with pain, 20 degrees internal 
with pain, and 30 degrees external rotation with pain.  With 
repetitive use, the Veteran's flexion diminished by 10 to 20 
degrees due to pain and additional functional impairment 
secondary to weakness and diminished endurance.  X-rays were not 
significant for any problems with the prosthetic.  In a July 2005 
addendum to the November 2004 examination, the examiner stated 
that the Veteran's range of motion of the right hip could 
decrease to 60 degrees flexion, 15 degrees abduction, 20 degrees 
internal rotation or 30 degrees external rotation with no 
additional functional impairment due to instability or lack of 
coordination.  There was mildly decreased strength in the hip and 
the examiner stated that repetitive use would be expected to 
result in additional functional impairment due to diminished 
endurance without further decrease in range of motion.  

The Board finds that from June 2003 to November 2004, the 
competent evidence of record does not meet the criteria for a 
higher rating.  The Veteran reported doing extremely well and had 
no pain, discomfort, dislocations, or fevers.  Physical 
examination revealed flexion of 100 degrees, internal rotation of 
20 degrees, and external rotation of 20 degrees.  Therefore, as 
the evidence does not show that the Veteran's symptoms are 
markedly severe, a higher disability rating is not warranted.

Regarding the time period beginning November 2004, the Board 
finds that a disability rating in excess of 70 percent under 
Diagnostic Code 5054 is not warranted as the Veteran does not 
require the use of crutches.

In an effort to determine whether a higher evaluation may be 
assigned to the right hip disability, the Board has also 
considered rating criteria based upon limitation of motion and 
hip joint disabilities found in Diagnostic Codes 5250 through 
5254, also under 38 C.F.R. § 4.71a.  However, the medical 
evidence shows that the Veteran's right hip arthroplasty does not 
indicate evidence of actual ankylosis of the hip, or flail hip 
joint as contemplated by Diagnostic Codes 5250, 5254, and/or 
5255.  Under Diagnostic Codes 5251, 5252 and 5253, the maximum 
ratings for limitation of motion or impairment of the thigh are 
10 percent, 40 percent, and 20 percent, respectively.  Thus, 
those codes would not provide a basis for a higher rating.

The Veteran's lay statements as to the frequency and severity of 
her symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against a rating higher than 60 
percent from January 1, 2001 to February 24, 2002; 50 percent 
from June 30, 2003 to November 28, 2004; and 70 percent from 
November 29, 2004, forward, for the Veteran's right hip 
disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Extraschedular considerations

The discussion above reflects that the symptoms of the Veteran's 
right hip disability are contemplated by the applicable rating 
criteria.  The applicable diagnostic codes provide for ratings 
based on limitation of motion.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not 
required and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability rating based on individual unemployability 
(TDIU).

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case the Veteran has not alleged that her service-
connected right hip disability prevent her from obtaining or 
maintaining all gainful employment for which her education and 
occupational experience would otherwise qualify her.

While the Veteran's service-connected right hip disability has an 
impact on her functional capacity, she has not contended that her 
service-connected right hip disability either singly or jointly 
prohibit her from obtaining or maintaining all gainful employment 
for which her education and occupational experience would 
otherwise qualify her.  The record reflects that the Veteran 
stated during the May 2007 VA examination that she was currently 
working.  During the September 2007 VA examination, the Veteran 
stated that her right hip disability only occasionally caused her 
to miss work or leave early and over the previous 12 months, she 
missed work approximately 12 times.  Finally, in November 2007, 
the Veteran submitted a statement in which she stated that her 
right hip disability only interfered with her ability to 
participate in physical activities.  Accordingly, the Board 
concludes that the Veteran in this case has not raised a claim of 
entitlement to a TDIU rating and that referral for a TDIU rating 
is therefore not warranted.

II.  Service connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be conceded 
and service connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and new 
versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran asserts that she is unable to have children secondary 
to her service-connected right hip arthroplasty.  Specifically, 
the Veteran has stated in the May 2003 notice of disagreement 
that gaining the amount of weight required to have children would 
cause severe and irreparable harm to her prosthesis and that she 
was medically advised against gaining any weight; therefore, she 
could not gain the 30 plus pounds required to carry a child.  
Also, in a September 2004 statement, the Veteran stated that she 
had been researching women who had hip replacement in their 
child-bearing years and found that due to their limited range of 
motion, vaginal delivery was impossible.  She also stated that 
her research showed that hip replacement recipients were advised 
against gaining weight due to lack of ability of the prosthesis 
to support additional pounds.  She argued that having children 
would require gaining from 20 to 50 pounds at least, which could 
cause problems with the prosthesis requiring another replacement 
and there would be chronic pain before, during, and after the 
pregnancy if able to carry the child to full term.  

The Board has carefully considered the Veteran's contentions; 
however, there is no evidence aside from her statements 
supporting her claim that she is unable to have children due to 
her right hip arthroplasty.  

VA treatment records show that the Veteran underwent a right hip 
arthroplasty in April 2002.  During follow up treatment in May 
2002, the Veteran was informed that she could weight bear up to 
30 pounds on the right lower extremity.  The competent medical 
evidence of record does not show that the Veteran has ever been 
advised that she is unable to have children due to her right hip 
disability or for any other reason.  In fact, the record contains 
several women's health treatment records, none of which state 
that she is unable to have children.  In addition, none of the 
records relating to her right hip arthroplasty state that this 
condition will prohibit her from having children.

Furthermore, the Veteran provided no support for her contentions.  
The Veteran was advised by the RO to provide any supporting 
documentation that she may have.  However, the Veteran has failed 
to provide any medical text or statements from a physician or 
medical practitioner showing that her contentions are supported 
by competent medical evidence.   

The Court has held that although lay testimony can be competent 
to describe symptoms and generally observable conditions, it 
generally is not competent to establish a medical diagnosis or 
medical etiology.  See Jandreau, 492 F.3d at 1376.  More 
recently, the Court stated in the case of Davidson v. Shinseki, 
that the Board must consider, on a case-by-case basis the 
competence and sufficiency of lay evidence offered to support a 
finding of service connection.  581 F.3d 1313 (2009).  In quoting 
Jandreau, the Court stated that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Id. at 1316.  In 
this case, the Veteran's lay statements fail to establish a 
diagnosis of her claimed condition.  First, the Veteran is not 
competent to state whether she is medically able to have 
children.  Such a finding cannot be made through the observance 
of an event or the presence of disability, nor are the symptoms 
of the disability susceptible of lay observation.  Jandreau, 
supra.  Second, she failed to provide evidence that she has ever 
been told that she could not have children.  The Veteran has said 
that she was medically advised against gaining weight and, 
therefore, she cannot have children.  Although the Veteran is 
competent to state what a physician has told her, her assertion 
is not credible.  The records include a physician's advice to the 
Veteran that she avoid gaining too much weight; she was not 
specifically advised against having children.  Therefore, the 
Veteran's assertion that she was medically advised not to have 
children is not credible as that is not exactly what she was 
told.  Lastly, the Veteran has not described symptoms pertaining 
to her own disability that would support a finding that she was 
unable to have children.  Therefore, in this case, the Veteran's 
statements do not support a medical diagnosis that she is unable 
to have children, including as secondary to her right hip 
arthroplasty, and her statements are thus not found to be 
persuasive.

The record does not contain competent evidence showing that the 
Veteran is not able to have children.  In the absence of any 
competent evidence that the veteran lacks the ability to have 
children, the Board must conclude the Veteran does not currently 
suffer from this disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.


III.  § 1151 Claim

Pertinent law and regulations provide that when a Veteran suffers 
additional disability or death as the result of training, 
hospital care, medical or surgical treatment, or an examination 
by VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 1997, 
as in this case, the Veteran must show that the VA treatment in 
question resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an event 
which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.  In determining whether additional disability 
exists, VA compares the Veteran's physical condition immediately 
prior to the surgery upon which the claim for benefits is based 
with the physical condition after the medical treatment.  38 
C.F.R. § 3.361(b).

The Veteran contends that her tooth was fractured during surgery 
for her right femoral neck fracture.  Specifically, she claims 
that the "tube that was shoved in [her] mouth during surgery 
fractured [her] tooth."  She believes that she is entitled to 
compensation for the fractured tooth under 38 U.S.C.A. § 1151.

VA medical records show that on April 29, 2002, the Veteran 
underwent a right total hip arthroplasty, for which she is 
service-connected.  The surgery report states that an adequate 
general endotracheal anesthetic was attained after the Veteran 
was brought into the operating suite.  Following the surgical 
procedure, the Veteran was extubated.  It was noted that the 
Veteran tolerated all aspects of the surgery without 
complications.  

In July 2002, the Veteran received treatment for a fractured 
tooth.  She initially sought treatment for complaints of pain on 
the upper left tooth that was triggered by hot and cold.  
Examination showed no bleeding, ulcerations, or decay of the 
upper left quadrant of the Veteran's mouth.  The affected tooth 
was identified as number 14.  Transillumination testing clearly 
showed distinct separation of the distolingual (DL) cusp from the 
rest of the tooth indicating an incomplete fracture of the DL 
cusp.  

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training was 
the cause of such disability; and (3) that there was an element 
of fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability resulted 
from an event not reasonably foreseeable.

As shown above, the Veteran suffered from a fractured tooth.  
Therefore, the first requirement for this claim, the existence of 
a current disability, is met.  However, the evidence of record 
does not support the Veteran's claim that her tooth was fractured 
during the April 2002 surgical procedure.  The surgery record 
reported no complications during any part of the procedure.  
Although the Veteran asserts that her tooth was fractured while 
the endotracheal anesthetic was inserted, the surgery report does 
not support this assertion nor has the Veteran provided any 
evidence aside from her own statements showing that her tooth was 
in fact fractured during the April 2002 surgery.  In fact, the 
record lacks any evidence of continuity.  The Veteran did not 
seek treatment for her fractured tooth for two months following 
the right hip surgery.  Furthermore, there is no evidence of any 
complaints regarding her tooth during the many follow-up 
appointments for her right hip.  The earliest record of a tooth 
problem was during the July 2002 VA dental treatment.  During 
this treatment, the Veteran provided no history of her tooth 
discomfort indicating that it began at the time of her right hip 
surgery.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although lay testimony can be competent to describe symptoms and 
generally observable conditions, it generally is not competent to 
establish a medical diagnosis or medical etiology.  See Jandreau, 
492 F.3d at 1376 (noting general competence to testify as to 
symptoms but not medical diagnosis and noting example in footnote 
4 of competence of lay testimony with regard to a broken leg but 
not a form of cancer).  Having carefully considering the 
Veteran's statements, the Board finds that they do not provide 
any history or evidence of etiology to support a finding that her 
tooth fracture occurred during the April 2002 VA surgery.  In 
addition, the record does not contain a competent opinion linking 
the Veteran's tooth fracture to the April 2002 right hip surgery, 
and the medical evidence of record does not otherwise demonstrate 
it is related to the VA surgery.

In view of the foregoing, the Board finds that the competent 
medical evidence does not support a finding that the Veteran's 
tooth fracture was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident or 
fault on the part of the VA, nor as the result of an event that 
was not reasonably foreseeable.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application in the instant case. Therefore, the award 
of entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted.

IV.  Combined disability rating

The Veteran contends that she is entitled to a combined 
evaluation in excess of 80 percent for her service-connected 
disabilities, as adding her disability ratings together equals an 
amount higher than 80 percent.  

Combined disability ratings are not determined by merely adding 
the separate ratings together.  Following the assignment of 
disability ratings for individual disabilities, a combined rating 
is calculated pursuant to the Combined Ratings Table found at 38 
C.F.R. § 4.25 to determine the Veteran's overall combined 
disability rating.  The combined rating takes into account the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, then 
by other less disabling conditions, if any, in order of severity.  
38 C.F.R. § 4.25.

The Veteran is currently in receipt of four compensable 
disability ratings that include a 70 percent disability rating, 
30 percent disability rating, 10 percent disability rating, and 
10 percent disability rating.  The Combined Ratings Table shows 
that a 70 percent rating combined with a 30 percent rating is 79 
percent.  The 79 percent rating will be combined with the 10 
percent rating to equal 81 percent.  The 81 percent rating will 
finally be combined with the 10 percent rating to equal 83 
percent, which by regulation is rounded downwards to 80 percent.  
Thus, the 80 percent combined disability rating that was assigned 
to the Veteran was correct.  The Board is bound by contents of 38 
C.F.R. § 4.25.  

Therefore, the Veteran's claim does not present a basis for which 
relief may be granted, and has no legal merit.  As the 
disposition of this claim is based on the law and not the facts 
of this case, the claim must be denied based on lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

V.  Notice and Assistance

As an initial matter, regarding the claim for a combined 
disability rating in excess of 80 percent, then the law and not 
the evidence is dispositive of the claim, the requirements 
related to the duties to notify and assist are not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
for the issues of entitlement to compensation under §1151 and a 
combined disability rating in excess of 80 percent dated in 
February 2008 and July 2008.  

Regarding the issue of service connection for a lack of ability 
to have children, complete notice was sent in February 2004, 
March 2006, and September 2007 and the claim was readjudicated in 
a January 2007 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of her claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that her claim was awarded with an 
effective date of January 9, 2001, the day after she was 
separated from service, and a 10 percent rating was assigned.  
She was provided notice how to appeal that decision, and she did 
so.  She was provided a statement of the case that advised her of 
the applicable law and criteria required for a higher rating and 
she demonstrated her actual knowledge of what was required to 
substantiate a higher rating in his argument included on her 
Substantive Appeal.  Although she was not provided pre-
adjudicatory notice that she would be assigned an effective date 
in accordance with the facts found as required by Dingess, she 
was assigned the day following her separation from service as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel and subsequently 
a private attorney throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
her claim, and as such, that she had a meaningful opportunity to 
participate in the adjudication of her claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  VA afforded the appellant 
physical examinations and obtained medical opinions as to the 
etiology and severity of her service-connected right hip 
disability.  VA need not obtain an examination or opinion 
regarding the claims for compensation under §1151 or for service 
connection for the lack of ability to have children as the 
evidentiary record does not indicate that the claimed conditions 
have a causal connection or, in the case of the claim for service 
connection, are associated with service.  A claimant's statement 
of nexus is not enough to trigger the duty to provide a VA 
examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 60 
percent from January 1, 2001 to February 24, 2002, for service-
connected total right hip arthroplasty is denied.

Entitlement to an initial disability rating in excess of 50 
percent from June 30, 2003, to November 28, 2004, for service-
connected total right hip arthroplasty, is denied.

Entitlement to an evaluation of 70 percent, but no higher, from 
November 29, 2004, forward, for service-connected total right hip 
arthroplasty, is granted subject to the regulations for payment 
of monetary benefits.

Service connection for a lack of ability to have children as 
secondary to service connected right total right hip arthroplasty 
is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
fractured tooth is denied.

The issue of entitlement to a combined disability rating in 
excess of 80 percent is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


